IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DAVID WARD AND WENDIE WARD,                  : No. 281 MAL 2022
                                             :
                   Petitioners               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
WEST GROVE HOSPITAL COMPANY,                 :
LLC, D/B/A JENNERSVILLE REGIONAL             :
HOSPITAL AND WEST GROVE CLINIC               :
COMPANY, LLC, D/B/A CARDIOLOGY               :
ASSOCIATES OF JENNERSVILLE, WEST             :
GROVE HOSPITAL CORPORATION AND               :
PAULINE COUSINEAU,                           :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 25th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.